Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 5-19, and 21 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to a “Mental Process” without significantly more. 
	The claims recite:
		an environment
		a processor
		schema
		sending information
		digital twin
		communications network
		aggregating

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A computer-implemented method performed by a digital twin at a computing device in a communications network, the method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

receiving at least one stream of event data observed from an environment;

computing, by at least one processor, at least one schema from the stream of event data, the schema being a concise representation of the stream of event data, wherein computing the schema comprises repeatedly inferring a structural type of the event data, as instances of the event data are received, by computing a literal type of an instance of the event data and computing a least upper bound between the literal type and a current value of the inferred structural type, and setting the inferred structural type to be the result of the least upper bound computation;

the structural type of the event data is learned over time based on the at least one stream of event data observed from the environment;

participating in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin;

computing comparisons of the sent and received information; and

aggregating the digital twin and the other digital twin, or defining a relationship between the digital twin and the other digital twin, on the basis of the comparison.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) An environment
	(2) A processor
	(3) A schema
	(4) Sending information
	(5) A digital twin
	(6) A communications network
	(7) An aggregating

	An “environment” is a broad term which is described at a high level. Applicant’s Specification recites:

[0065] FIG. 7 is a flow diagram of a method of key relation inference which is optionally carried out as part of the distributed inference process (112 of FIG. 1) such as at operations 508 and/or 512 of FIG. 5 in which checks are made to find correlations. A key is a structural type of a schema together with metadata about the structural type. A key relation is a correspondence between a first structural type of one event data stream and a second structural type of a second event data stream. In an example, a first structural type is string observed in an event data stream from a physical entity such as a traffic signal apparatus; and a second structural type is a string observed in an event data stream from another physical entity. Key relation inference infers that the first and second structural types have a correspondence even though the actual values of the strings are different. The correspondence indicates a semantic relationship between the structural types, such as that they both represent an identifier of a traffic signal apparatus. The relationship is inferred by the key relation inference but the semantic meaning of the relationship remains unknown unless information from an independent source is available such as data about what the physical entities are. Key relation inference is an extremely powerful way of enabling the digital twins to understand relationships between each other. Once these relationships are known the digital twins are better at describing their own behavior since their own behavior is not something that can be considered in isolation and must take into account the influences of other digital twins in the environment. The inferred key relation knowledge enables a digital twin to understand what keys it has in common with other digital twins in its environment. Thus it is possible to find what keys a group of digital twins have in common.

This “environment” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0075] Computing-based device 800 comprises one or more processors 802 which are microprocessors, controllers or any other suitable type of processors for processing computer executable instructions to control the operation of the device in order to receive and process event stream data and gossiped schemas from other digital twins, in order to infer digital twins and relationships between the digital twins. In some examples, for example where a system on a chip architecture is used, the processors 802 include one or more fixed function blocks (also referred to as accelerators) which implement a part of the method of any of FIGs. 3A, 3C, 4A, 4B, 5, 6A to 6D, and 7 in hardware (rather than software or firmware). Platform software comprising an operating system 804 or any other suitable platform software is provided at the computing-based device to enable application software to be executed on the device including a data ingestion component 806 and a schema inference component 808. Data store 810 holds parameter values, event data, inferred structural types, a structural type hierarchy, schemas, inferred key relations, peer relationships and other data.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “schema” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] In various examples there is a computer-implemented method performed by a digital twin at a computing device in a communications network. The method comprises: receiving at least one stream of event data observed from the environment. Computing at least one schema from the stream of event data, the schema being a concise representation of the stream of event data. Participating in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin. Computing comparisons of the sent and received information. Aggregating the digital twin and the other digital twin, or defining a relationship between the digital twin and the other digital twin on the basis of the comparison.

	[0016] The computing device 118 has a component for schema computation 108. This component takes output from the data ingestion component 106, where that output comprises structural types describing the event data streams, and computes a schema of the event data stream. The schema represents the observed data and is computed automatically from the observed data rather than being defined by a human operator. The schema is for interpreting the data in the event data stream and it comprises one or more fields, each field having a structural type and a range of possible values. A schema comprises structural types and metadata about the structural types. A non-exhaustive list of examples of metadata about structural types is: name of string, time range in which the schema was generated, information about how the schema has been used to compute a mapping, a user annotation. Schema computation is described in detail with reference to FIG. 4A and 4B.

	[0050] An example of a schema is now given to aid understanding of the technology and it is understood that this example does not limit the scope of the technology. In this example the schema comprises a sequence of four fields where the first is a latitude key of structural type "range" and having the range 37 to 45. The second is a longitude key of structural type "range" and having the range 30 to 50, the third is an identifier of structural type "string", the fourth is an array with structural type "array" where the first item in the array is of structural type "string", the second item in the array having structural type integer and so on.

This “schema” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sending information” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] In various examples there is a computer-implemented method performed by a digital twin at a computing device in a communications network. The method comprises: receiving at least one stream of event data observed from the environment. Computing at least one schema from the stream of event data, the schema being a concise representation of the stream of event data. Participating in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin. Computing comparisons of the sent and received information. Aggregating the digital twin and the other digital twin, or defining a relationship between the digital twin and the other digital twin on the basis of the comparison.

	Further, MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “sending information” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “digital twin” is a broad term which is described at a high level. Applicant’s Specification recites:

[0001] The present technology is concerned with digital twins which are digital representations of physical objects or processes. Digital twins are used in many application domains including product and process engineering, internet of things, logistics, asset management, and others. The digital twin provides a model of the behavior of the physical object and once such digital representations are available it is possible for automated computing systems to use the digital twins to facilitate management and control of the physical objects.

[0002] Digital twins are often manually created by an operator or expert who is familiar with the physical objects to be represented and understands how the physical objects behave and/or interact with one another. However, it is time consuming and burdensome to form digital twins in this way and difficult to scale the process up for situations where there are huge numbers of digital twins to be formed.

This “digital twin” limitation (i.e., a mere model) represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “communications network” is a broad term which is described at a high level. Applicant’s Specification recites:

[0012] The event data 104 is input to a computing device 118 which, in some examples, is an edge device at the edge of the internet or other communications network. Computing device 118 does not have to be an edge device and in some cases is located at the core of a communications network. Note that FIG. 1 shows one computing device 118 although in practice there are many of these. The task of the computing device 118 is to work together with other such computing devices 118 to automatically compute a digital twin, one for each physical entity 100.

[0053] FIG. 5 is a flow diagram of an example of a method of distributed inference. The method of FIG. 5 is performed by a digital twin at a computing device 118 such as an edge computing device or other computing device. The computing device 118 comprises a digital twin which in some examples is a primitive digital twin. The digital twin at the computing device 118 (see FIG. 1) has knowledge about one or more other primitive digital twins 500 in communication with it via a communications network of any type. The knowledge is preconfigured or is obtained from another computing system. At this point the digital twin at the computing device 118 does not know how many physical objects there are and what the relationship is between the physical objects and the potential digital twins. Peer relationships between digital twins are unknown at this point.

	Further, MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “communications network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “aggregating” is a broad term which is described at a high level. Applicant’s Specification recites:

[0056] If a potential correlation is found at check 508 and the correlation is above a first threshold amount but below a second threshold amount, the process proceeds to operation 510. At operation 510 the bandwidth of the gossip channel between the present digital twin and the other primitive digital twin which was selected at operation 502 is increased. The increased bandwidth is used to gossip larger amounts of data so that finer grained data is communicated between the gossip partners of the gossip channel. Once the larger amounts of data are gossiped an assessment of correlation between the data sent and received over the gossip channel is made. The assessment is indicated at check point 512 of FIG. 5. If the assessment finds insufficient evidence for correlation the process returns to operation 500 and repeats. If the assessment finds sufficient evidence for correlation the process either aggregates 514 the present digital twin and the primitive digital twin selected in operation 502 (that is, the digital twins of the gossip channel), or the process establishes a peer relation. Aggregation is done when, for practical purposes, there is insignificant difference between the sent and received data on the gossip channel so that both the digital twins on the gossip channel effectively have the same schema. A peer relation is established when the data sent on the gossip channel is essentially the same as the data received on the gossip channel, except for at least one field of the schema which is consistently the same in the sent data, and at least one field of the schema which is consistently the same in the received data but different from the field which is consistently the same in the sent data. An inference is made that the schema which is consistently the same in the sent data represents an identifier and the same is done for the received data. In this way an inference is made that there are two separate digital twins and these separate digital twins have the same behaviour. In reality the two separate digital twins may be two street lights of the same type but in different locations (for example) where the street lights operate in the same manner.

[0057] When two primitive digital twins are aggregated this is done by deleting one of the two primitive digital twins after having redirected the event stream of the deleted primitive digital twin to the remaining primitive digital twin of the two. When two primitive digital twins are found to have a peer relation there is no change to the digital twins themselves, although these two digital twins now have stored information indicating the identity of a peer.

This “aggregating” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
	(1) An environment
	(2) A processor
	(3) A schema
	(4) Sending information
	(5) A digital twin
	(6) A communications network
	(7) An aggregating

	A “environment” is a broad term which is described at a high level. Applicant’s Specification recites:

[0065] FIG. 7 is a flow diagram of a method of key relation inference which is optionally carried out as part of the distributed inference process (112 of FIG. 1) such as at operations 508 and/or 512 of FIG. 5 in which checks are made to find correlations. A key is a structural type of a schema together with metadata about the structural type. A key relation is a correspondence between a first structural type of one event data stream and a second structural type of a second event data stream. In an example, a first structural type is string observed in an event data stream from a physical entity such as a traffic signal apparatus; and a second structural type is a string observed in an event data stream from another physical entity. Key relation inference infers that the first and second structural types have a correspondence even though the actual values of the strings are different. The correspondence indicates a semantic relationship between the structural types, such as that they both represent an identifier of a traffic signal apparatus. The relationship is inferred by the key relation inference but the semantic meaning of the relationship remains unknown unless information from an independent source is available such as data about what the physical entities are. Key relation inference is an extremely powerful way of enabling the digital twins to understand relationships between each other. Once these relationships are known the digital twins are better at describing their own behavior since their own behavior is not something that can be considered in isolation and must take into account the influences of other digital twins in the environment. The inferred key relation knowledge enables a digital twin to understand what keys it has in common with other digital twins in its environment. Thus it is possible to find what keys a group of digital twins have in common.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0075] Computing-based device 800 comprises one or more processors 802 which are microprocessors, controllers or any other suitable type of processors for processing computer executable instructions to control the operation of the device in order to receive and process event stream data and gossiped schemas from other digital twins, in order to infer digital twins and relationships between the digital twins. In some examples, for example where a system on a chip architecture is used, the processors 802 include one or more fixed function blocks (also referred to as accelerators) which implement a part of the method of any of FIGs. 3A, 3C, 4A, 4B, 5, 6A to 6D, and 7 in hardware (rather than software or firmware). Platform software comprising an operating system 804 or any other suitable platform software is provided at the computing-based device to enable application software to be executed on the device including a data ingestion component 806 and a schema inference component 808. Data store 810 holds parameter values, event data, inferred structural types, a structural type hierarchy, schemas, inferred key relations, peer relationships and other data.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “schema” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] In various examples there is a computer-implemented method performed by a digital twin at a computing device in a communications network. The method comprises: receiving at least one stream of event data observed from the environment. Computing at least one schema from the stream of event data, the schema being a concise representation of the stream of event data. Participating in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin. Computing comparisons of the sent and received information. Aggregating the digital twin and the other digital twin, or defining a relationship between the digital twin and the other digital twin on the basis of the comparison.

[0016] The computing device 118 has a component for schema computation 108. This component takes output from the data ingestion component 106, where that output comprises structural types describing the event data streams, and computes a schema of the event data stream. The schema represents the observed data and is computed automatically from the observed data rather than being defined by a human operator. The schema is for interpreting the data in the event data stream and it comprises one or more fields, each field having a structural type and a range of possible values. A schema comprises structural types and metadata about the structural types. A non-exhaustive list of examples of metadata about structural types is: name of string, time range in which the schema was generated, information about how the schema has been used to compute a mapping, a user annotation. Schema computation is described in detail with reference to FIG. 4A and 4B.

[0050] An example of a schema is now given to aid understanding of the technology and it is understood that this example does not limit the scope of the technology. In this example the schema comprises a sequence of four fields where the first is a latitude key of structural type "range" and having the range 37 to 45. The second is a longitude key of structural type "range" and having the range 30 to 50, the third is an identifier of structural type "string", the fourth is an array with structural type "array" where the first item in the array is of structural type "string", the second item in the array having structural type integer and so on.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sending information” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] In various examples there is a computer-implemented method performed by a digital twin at a computing device in a communications network. The method comprises: receiving at least one stream of event data observed from the environment. Computing at least one schema from the stream of event data, the schema being a concise representation of the stream of event data. Participating in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin. Computing comparisons of the sent and received information. Aggregating the digital twin and the other digital twin, or defining a relationship between the digital twin and the other digital twin on the basis of the comparison.

	Further, MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “digital twin” is a broad term which is described at a high level. Applicant’s Specification recites:

[0001] The present technology is concerned with digital twins which are digital representations of physical objects or processes. Digital twins are used in many application domains including product and process engineering, internet of things, logistics, asset management, and others. The digital twin provides a model of the behavior of the physical object and once such digital representations are available it is possible for automated computing systems to use the digital twins to facilitate management and control of the physical objects.

[0002] Digital twins are often manually created by an operator or expert who is familiar with the physical objects to be represented and understands how the physical objects behave and/or interact with one another. However, it is time consuming and burdensome to form digital twins in this way and difficult to scale the process up for situations where there are huge numbers of digital twins to be formed.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “communications network” is a broad term which is described at a high level. Applicant’s Specification recites:

[0012] The event data 104 is input to a computing device 118 which, in some examples, is an edge device at the edge of the internet or other communications network. Computing device 118 does not have to be an edge device and in some cases is located at the core of a communications network. Note that FIG. 1 shows one computing device 118 although in practice there are many of these. The task of the computing device 118 is to work together with other such computing devices 118 to automatically compute a digital twin, one for each physical entity 100.

[0053] FIG. 5 is a flow diagram of an example of a method of distributed inference. The method of FIG. 5 is performed by a digital twin at a computing device 118 such as an edge computing device or other computing device. The computing device 118 comprises a digital twin which in some examples is a primitive digital twin. The digital twin at the computing device 118 (see FIG. 1) has knowledge about one or more other primitive digital twins 500 in communication with it via a communications network of any type. The knowledge is preconfigured or is obtained from another computing system. At this point the digital twin at the computing device 118 does not know how many physical objects there are and what the relationship is between the physical objects and the potential digital twins. Peer relationships between digital twins are unknown at this point.

	Further, MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “aggregating” is a broad term which is described at a high level. Applicant’s Specification recites:

[0056] If a potential correlation is found at check 508 and the correlation is above a first threshold amount but below a second threshold amount, the process proceeds to operation 510. At operation 510 the bandwidth of the gossip channel between the present digital twin and the other primitive digital twin which was selected at operation 502 is increased. The increased bandwidth is used to gossip larger amounts of data so that finer grained data is communicated between the gossip partners of the gossip channel. Once the larger amounts of data are gossiped an assessment of correlation between the data sent and received over the gossip channel is made. The assessment is indicated at check point 512 of FIG. 5. If the assessment finds insufficient evidence for correlation the process returns to operation 500 and repeats. If the assessment finds sufficient evidence for correlation the process either aggregates 514 the present digital twin and the primitive digital twin selected in operation 502 (that is, the digital twins of the gossip channel), or the process establishes a peer relation. Aggregation is done when, for practical purposes, there is insignificant difference between the sent and received data on the gossip channel so that both the digital twins on the gossip channel effectively have the same schema. A peer relation is established when the data sent on the gossip channel is essentially the same as the data received on the gossip channel, except for at least one field of the schema which is consistently the same in the sent data, and at least one field of the schema which is consistently the same in the received data but different from the field which is consistently the same in the sent data. An inference is made that the schema which is consistently the same in the sent data represents an identifier and the same is done for the received data. In this way an inference is made that there are two separate digital twins and these separate digital twins have the same behaviour. In reality the two separate digital twins may be two street lights of the same type but in different locations (for example) where the street lights operate in the same manner.

[0057] When two primitive digital twins are aggregated this is done by deleting one of the two primitive digital twins after having redirected the event stream of the deleted primitive digital twin to the remaining primitive digital twin of the two. When two primitive digital twins are found to have a peer relation there is no change to the digital twins themselves, although these two digital twins now have stored information indicating the identity of a peer.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

configuring, managing, controlling the physical entities using the digital twins

	Applicant’s Claim 2 merely teaches the use of “digital twins”, which are mere models. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

where the event data is structured data and wherein the schema comprises the structural type and metadata, where the structural type represents information about the structure of the event data and about content of the structured data.

	Applicant’s Claim 3 merely teaches structured data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

wherein the least upper bound is computed using a union operation.

	Applicant’s Claim 5 merely teaches “union” mathematical operation from set theory. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

comprising simplifying the inferred structural type if the size of the inferred structural type exceeds a threshold, and where simplifying the inferred structural type comprises using a more general structural type from a hierarchy of structural types.

	Applicant’s Claim 6 merely teaches simplifying the inferred structural type. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

further comprising computing a plurality of the inferred structural types over time and computing the schema by computing unions of the plurality of inferred structural types.

	Applicant’s Claim 7 merely teaches computing inferred structural types. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

wherein the comparison comprises making repeated comparisons over a plurality of different time intervals.

	Applicant’s Claim 8 merely teaches repeated comparisons. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

wherein the comparison comprises computing an intersection or a delta.

	Applicant’s Claim 9 merely teaches computing a mathematical intersection or a delta. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

wherein the process of participating in the distributed inference comprises receiving information about a plurality of potential digital twins in communication with an edge device.

	Applicant’s Claim 10 merely teaches receiving information.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

comprising selecting one of the plurality of potential digital twins to gossip with, where gossiping comprises sending and receiving information comprising at least schemas over a gossip channel.

	Applicant’s Claim 11 merely teaches selecting a digital twin. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

comprising selecting one of the plurality of digital twins to gossip with on the basis of physical proximity.

	Applicant’s Claim 12 merely teaches selecting a digital twin. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

comprising detecting a potential correlation between the sent and received schemas, and as a result, increasing a bandwidth of the gossip channel and sending and receiving event steam data over the gossip channel.

	Applicant’s Claim 13 merely teaches detecting a correlation, increasing a bandwidth, and receiving event steam data.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

where gossiping comprises sending one or more of the following over the gossip channel: a schema, a plurality of schemas associated with different time intervals, a difference between a pair of schemas where each schema in the pair is associated with a different time interval, an intersection between a pair of schemas where each schema in the pair is associated with a different digital twin.

	Applicant’s Claim 14 merely teaches sending data over a channel.
	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

comprising inferring one or more keys shared by the sent and received schemas by computing intersections of the schemas.

	Applicant’s Claim 15 merely teaches computing intersections of the schemas. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

comprising adding the computed intersection to a record of the last N intersections and computing an intersection of the entries in the record of the last N intersections.

	Applicant’s Claim 16 merely teaches adding the computed intersection to a record and computing an intersection of the entries in the record. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

comprising, for each entry in the record of the last N intersections, if the entry is a literal type and if it is not yet in a record of inferred keys, adding the literal type to the record of inferred keys.

	Applicant’s Claim 17 merely teaches adding the literal type to the record of inferred keys. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

comprising, when criteria are met, carrying out a process to remove false positives keys.

	Applicant’s Claim 18 merely teaches remove false positives. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A computing device in a communications network, the computing device comprising a digital twin configured to…” 
[0074] FIG. 8 illustrates various components of an exemplary computing- based device 800 which are implemented as any form of a computing and/or electronic device, and in which embodiments of a digital twin are implemented in some examples.

[0075] Computing-based device 800 comprises one or more processors 802 which are microprocessors, controllers or any other suitable type of processors for processing computer executable instructions to control the operation of the device in order to receive and process event stream data and gossiped schemas from other digital twins, in order to infer digital twins and relationships between the digital twins. In some examples, for example where a system on a chip architecture is used, the processors 802 include one or more fixed function blocks (also referred to as accelerators) which implement a part of the method of any of FIGs. 3A, 3C, 4A, 4B, 5, 6A to 6D, and 7 in hardware (rather than software or firmware). Platform software comprising an operating system 804 or any other suitable platform software is provided at the computing-based device to enable application software to be executed on the device including a data ingestion component 806 and a schema inference component 808. Data store 810 holds parameter values, event data, inferred structural types, a structural type hierarchy, schemas, inferred key relations, peer relationships and other data.

	Further, MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, it is a “general purpose computing device”, which is not a statutory category of invention. Therefore, the answer to the inquiry is: “NO”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 19 that recite abstract ideas?

	YES. The following limitations in Claim 19 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

receive at least one stream of event data observed from an environment;

compute at least one schema from the stream of event data by repeatedly inferring a structural type of the event data, the schema being a concise representation of the stream of event data and the structural type of the event data being learned over time based on the at least one stream of event data observed from the environment;

participate in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin, wherein the process of participating in the distributed inference comprises receiving information about a plurality of potential digital twins in communication with an edge device;

compute comparisons of the sent and received information; and

aggregate the digital twin and the other digital twin, or establish a relationship between the digital twin and the other digital twin, on the basis of the comparison.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) Receiving data
	(2) An environment
	(3) A processor
	(4) A schema
	(5) Sending information
	(6) A digital twin
	(7) A communications network
	(8) edge device
	(9) An aggregating

	“Receiving data” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving data” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “environment” is a broad term which is described at a high level. Applicant’s Specification recites:

[0065] FIG. 7 is a flow diagram of a method of key relation inference which is optionally carried out as part of the distributed inference process (112 of FIG. 1) such as at operations 508 and/or 512 of FIG. 5 in which checks are made to find correlations. A key is a structural type of a schema together with metadata about the structural type. A key relation is a correspondence between a first structural type of one event data stream and a second structural type of a second event data stream. In an example, a first structural type is string observed in an event data stream from a physical entity such as a traffic signal apparatus; and a second structural type is a string observed in an event data stream from another physical entity. Key relation inference infers that the first and second structural types have a correspondence even though the actual values of the strings are different. The correspondence indicates a semantic relationship between the structural types, such as that they both represent an identifier of a traffic signal apparatus. The relationship is inferred by the key relation inference but the semantic meaning of the relationship remains unknown unless information from an independent source is available such as data about what the physical entities are. Key relation inference is an extremely powerful way of enabling the digital twins to understand relationships between each other. Once these relationships are known the digital twins are better at describing their own behavior since their own behavior is not something that can be considered in isolation and must take into account the influences of other digital twins in the environment. The inferred key relation knowledge enables a digital twin to understand what keys it has in common with other digital twins in its environment. Thus it is possible to find what keys a group of digital twins have in common.

This “environment” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0075] Computing-based device 800 comprises one or more processors 802 which are microprocessors, controllers or any other suitable type of processors for processing computer executable instructions to control the operation of the device in order to receive and process event stream data and gossiped schemas from other digital twins, in order to infer digital twins and relationships between the digital twins. In some examples, for example where a system on a chip architecture is used, the processors 802 include one or more fixed function blocks (also referred to as accelerators) which implement a part of the method of any of FIGs. 3A, 3C, 4A, 4B, 5, 6A to 6D, and 7 in hardware (rather than software or firmware). Platform software comprising an operating system 804 or any other suitable platform software is provided at the computing-based device to enable application software to be executed on the device including a data ingestion component 806 and a schema inference component 808. Data store 810 holds parameter values, event data, inferred structural types, a structural type hierarchy, schemas, inferred key relations, peer relationships and other data.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “schema” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] In various examples there is a computer-implemented method performed by a digital twin at a computing device in a communications network. The method comprises: receiving at least one stream of event data observed from the environment. Computing at least one schema from the stream of event data, the schema being a concise representation of the stream of event data. Participating in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin. Computing comparisons of the sent and received information. Aggregating the digital twin and the other digital twin, or defining a relationship between the digital twin and the other digital twin on the basis of the comparison.

	[0016] The computing device 118 has a component for schema computation 108. This component takes output from the data ingestion component 106, where that output comprises structural types describing the event data streams, and computes a schema of the event data stream. The schema represents the observed data and is computed automatically from the observed data rather than being defined by a human operator. The schema is for interpreting the data in the event data stream and it comprises one or more fields, each field having a structural type and a range of possible values. A schema comprises structural types and metadata about the structural types. A non-exhaustive list of examples of metadata about structural types is: name of string, time range in which the schema was generated, information about how the schema has been used to compute a mapping, a user annotation. Schema computation is described in detail with reference to FIG. 4A and 4B.

	[0050] An example of a schema is now given to aid understanding of the technology and it is understood that this example does not limit the scope of the technology. In this example the schema comprises a sequence of four fields where the first is a latitude key of structural type "range" and having the range 37 to 45. The second is a longitude key of structural type "range" and having the range 30 to 50, the third is an identifier of structural type "string", the fourth is an array with structural type "array" where the first item in the array is of structural type "string", the second item in the array having structural type integer and so on.

This “schema” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “Sending information” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] In various examples there is a computer-implemented method performed by a digital twin at a computing device in a communications network. The method comprises: receiving at least one stream of event data observed from the environment. Computing at least one schema from the stream of event data, the schema being a concise representation of the stream of event data. Participating in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin. Computing comparisons of the sent and received information. Aggregating the digital twin and the other digital twin, or defining a relationship between the digital twin and the other digital twin on the basis of the comparison.

	Further, MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “Sending information” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “digital twin” is a broad term which is described at a high level. Applicant’s Specification recites:

[0001] The present technology is concerned with digital twins which are digital representations of physical objects or processes. Digital twins are used in many application domains including product and process engineering, internet of things, logistics, asset management, and others. The digital twin provides a model of the behavior of the physical object and once such digital representations are available it is possible for automated computing systems to use the digital twins to facilitate management and control of the physical objects.

[0002] Digital twins are often manually created by an operator or expert who is familiar with the physical objects to be represented and understands how the physical objects behave and/or interact with one another. However, it is time consuming and burdensome to form digital twins in this way and difficult to scale the process up for situations where there are huge numbers of digital twins to be formed.

	This “digital twin” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “communications network” is a broad term which is described at a high level. Applicant’s Specification recites:

[0012] The event data 104 is input to a computing device 118 which, in some examples, is an edge device at the edge of the internet or other communications network. Computing device 118 does not have to be an edge device and in some cases is located at the core of a communications network. Note that FIG. 1 shows one computing device 118 although in practice there are many of these. The task of the computing device 118 is to work together with other such computing devices 118 to automatically compute a digital twin, one for each physical entity 100.

[0053] FIG. 5 is a flow diagram of an example of a method of distributed inference. The method of FIG. 5 is performed by a digital twin at a computing device 118 such as an edge computing device or other computing device. The computing device 118 comprises a digital twin which in some examples is a primitive digital twin. The digital twin at the computing device 118 (see FIG. 1) has knowledge about one or more other primitive digital twins 500 in communication with it via a communications network of any type. The knowledge is preconfigured or is obtained from another computing system. At this point the digital twin at the computing device 118 does not know how many physical objects there are and what the relationship is between the physical objects and the potential digital twins. Peer relationships between digital twins are unknown at this point.

	Further, MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “communications network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “edge device” is a broad term which is described at a high level. Applicant’s Specification recites:

[0012] The event data 104 is input to a computing device 118 which, in some examples, is an edge device at the edge of the internet or other communications network. Computing device 118 does not have to be an edge device and in some cases is located at the core of a communications network. Note that FIG. 1 shows one computing device 118 although in practice there are many of these. The task of the computing device 118 is to work together with other such computing devices 118 to automatically compute a digital twin, one for each physical entity 100.

	This “edge device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “aggregating” is a broad term which is described at a high level. Applicant’s Specification recites:

[0056] If a potential correlation is found at check 508 and the correlation is above a first threshold amount but below a second threshold amount, the process proceeds to operation 510. At operation 510 the bandwidth of the gossip channel between the present digital twin and the other primitive digital twin which was selected at operation 502 is increased. The increased bandwidth is used to gossip larger amounts of data so that finer grained data is communicated between the gossip partners of the gossip channel. Once the larger amounts of data are gossiped an assessment of correlation between the data sent and received over the gossip channel is made. The assessment is indicated at check point 512 of FIG. 5. If the assessment finds insufficient evidence for correlation the process returns to operation 500 and repeats. If the assessment finds sufficient evidence for correlation the process either aggregates 514 the present digital twin and the primitive digital twin selected in operation 502 (that is, the digital twins of the gossip channel), or the process establishes a peer relation. Aggregation is done when, for practical purposes, there is insignificant difference between the sent and received data on the gossip channel so that both the digital twins on the gossip channel effectively have the same schema. A peer relation is established when the data sent on the gossip channel is essentially the same as the data received on the gossip channel, except for at least one field of the schema which is consistently the same in the sent data, and at least one field of the schema which is consistently the same in the received data but different from the field which is consistently the same in the sent data. An inference is made that the schema which is consistently the same in the sent data represents an identifier and the same is done for the received data. In this way an inference is made that there are two separate digital twins and these separate digital twins have the same behaviour. In reality the two separate digital twins may be two street lights of the same type but in different locations (for example) where the street lights operate in the same manner.

[0057] When two primitive digital twins are aggregated this is done by deleting one of the two primitive digital twins after having redirected the event stream of the deleted primitive digital twin to the remaining primitive digital twin of the two. When two primitive digital twins are found to have a peer relation there is no change to the digital twins themselves, although these two digital twins now have stored information indicating the identity of a peer.

This “aggregating” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
	(1) Receiving data
	(2) An environment
	(3) A processor
	(4) A schema
	(5) Sending information
	(6) A digital twin
	(7) A communications network
	(8) edge device
	(9) An aggregating

	“Receiving data” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “environment” is a broad term which is described at a high level. Applicant’s Specification recites:

[0065] FIG. 7 is a flow diagram of a method of key relation inference which is optionally carried out as part of the distributed inference process (112 of FIG. 1) such as at operations 508 and/or 512 of FIG. 5 in which checks are made to find correlations. A key is a structural type of a schema together with metadata about the structural type. A key relation is a correspondence between a first structural type of one event data stream and a second structural type of a second event data stream. In an example, a first structural type is string observed in an event data stream from a physical entity such as a traffic signal apparatus; and a second structural type is a string observed in an event data stream from another physical entity. Key relation inference infers that the first and second structural types have a correspondence even though the actual values of the strings are different. The correspondence indicates a semantic relationship between the structural types, such as that they both represent an identifier of a traffic signal apparatus. The relationship is inferred by the key relation inference but the semantic meaning of the relationship remains unknown unless information from an independent source is available such as data about what the physical entities are. Key relation inference is an extremely powerful way of enabling the digital twins to understand relationships between each other. Once these relationships are known the digital twins are better at describing their own behavior since their own behavior is not something that can be considered in isolation and must take into account the influences of other digital twins in the environment. The inferred key relation knowledge enables a digital twin to understand what keys it has in common with other digital twins in its environment. Thus it is possible to find what keys a group of digital twins have in common.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0075] Computing-based device 800 comprises one or more processors 802 which are microprocessors, controllers or any other suitable type of processors for processing computer executable instructions to control the operation of the device in order to receive and process event stream data and gossiped schemas from other digital twins, in order to infer digital twins and relationships between the digital twins. In some examples, for example where a system on a chip architecture is used, the processors 802 include one or more fixed function blocks (also referred to as accelerators) which implement a part of the method of any of FIGs. 3A, 3C, 4A, 4B, 5, 6A to 6D, and 7 in hardware (rather than software or firmware). Platform software comprising an operating system 804 or any other suitable platform software is provided at the computing-based device to enable application software to be executed on the device including a data ingestion component 806 and a schema inference component 808. Data store 810 holds parameter values, event data, inferred structural types, a structural type hierarchy, schemas, inferred key relations, peer relationships and other data.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “schema” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] In various examples there is a computer-implemented method performed by a digital twin at a computing device in a communications network. The method comprises: receiving at least one stream of event data observed from the environment. Computing at least one schema from the stream of event data, the schema being a concise representation of the stream of event data. Participating in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin. Computing comparisons of the sent and received information. Aggregating the digital twin and the other digital twin, or defining a relationship between the digital twin and the other digital twin on the basis of the comparison.

	[0016] The computing device 118 has a component for schema computation 108. This component takes output from the data ingestion component 106, where that output comprises structural types describing the event data streams, and computes a schema of the event data stream. The schema represents the observed data and is computed automatically from the observed data rather than being defined by a human operator. The schema is for interpreting the data in the event data stream and it comprises one or more fields, each field having a structural type and a range of possible values. A schema comprises structural types and metadata about the structural types. A non-exhaustive list of examples of metadata about structural types is: name of string, time range in which the schema was generated, information about how the schema has been used to compute a mapping, a user annotation. Schema computation is described in detail with reference to FIG. 4A and 4B.

	[0050] An example of a schema is now given to aid understanding of the technology and it is understood that this example does not limit the scope of the technology. In this example the schema comprises a sequence of four fields where the first is a latitude key of structural type "range" and having the range 37 to 45. The second is a longitude key of structural type "range" and having the range 30 to 50, the third is an identifier of structural type "string", the fourth is an array with structural type "array" where the first item in the array is of structural type "string", the second item in the array having structural type integer and so on.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “Sending information” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] In various examples there is a computer-implemented method performed by a digital twin at a computing device in a communications network. The method comprises: receiving at least one stream of event data observed from the environment. Computing at least one schema from the stream of event data, the schema being a concise representation of the stream of event data. Participating in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin. Computing comparisons of the sent and received information. Aggregating the digital twin and the other digital twin, or defining a relationship between the digital twin and the other digital twin on the basis of the comparison.

	Further, MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “digital twin” is a broad term which is described at a high level. Applicant’s Specification recites:

[0001] The present technology is concerned with digital twins which are digital representations of physical objects or processes. Digital twins are used in many application domains including product and process engineering, internet of things, logistics, asset management, and others. The digital twin provides a model of the behavior of the physical object and once such digital representations are available it is possible for automated computing systems to use the digital twins to facilitate management and control of the physical objects.

[0002] Digital twins are often manually created by an operator or expert who is familiar with the physical objects to be represented and understands how the physical objects behave and/or interact with one another. However, it is time consuming and burdensome to form digital twins in this way and difficult to scale the process up for situations where there are huge numbers of digital twins to be formed.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “communications network” is a broad term which is described at a high level. Applicant’s Specification recites:

[0012] The event data 104 is input to a computing device 118 which, in some examples, is an edge device at the edge of the internet or other communications network. Computing device 118 does not have to be an edge device and in some cases is located at the core of a communications network. Note that FIG. 1 shows one computing device 118 although in practice there are many of these. The task of the computing device 118 is to work together with other such computing devices 118 to automatically compute a digital twin, one for each physical entity 100.

[0053] FIG. 5 is a flow diagram of an example of a method of distributed inference. The method of FIG. 5 is performed by a digital twin at a computing device 118 such as an edge computing device or other computing device. The computing device 118 comprises a digital twin which in some examples is a primitive digital twin. The digital twin at the computing device 118 (see FIG. 1) has knowledge about one or more other primitive digital twins 500 in communication with it via a communications network of any type. The knowledge is preconfigured or is obtained from another computing system. At this point the digital twin at the computing device 118 does not know how many physical objects there are and what the relationship is between the physical objects and the potential digital twins. Peer relationships between digital twins are unknown at this point.

	Further, MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “edge device” is a broad term which is described at a high level. Applicant’s Specification recites:

[0012] The event data 104 is input to a computing device 118 which, in some examples, is an edge device at the edge of the internet or other communications network. Computing device 118 does not have to be an edge device and in some cases is located at the core of a communications network. Note that FIG. 1 shows one computing device 118 although in practice there are many of these. The task of the computing device 118 is to work together with other such computing devices 118 to automatically compute a digital twin, one for each physical entity 100.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “aggregating” is a broad term which is described at a high level. Applicant’s Specification recites:

[0056] If a potential correlation is found at check 508 and the correlation is above a first threshold amount but below a second threshold amount, the process proceeds to operation 510. At operation 510 the bandwidth of the gossip channel between the present digital twin and the other primitive digital twin which was selected at operation 502 is increased. The increased bandwidth is used to gossip larger amounts of data so that finer grained data is communicated between the gossip partners of the gossip channel. Once the larger amounts of data are gossiped an assessment of correlation between the data sent and received over the gossip channel is made. The assessment is indicated at check point 512 of FIG. 5. If the assessment finds insufficient evidence for correlation the process returns to operation 500 and repeats. If the assessment finds sufficient evidence for correlation the process either aggregates 514 the present digital twin and the primitive digital twin selected in operation 502 (that is, the digital twins of the gossip channel), or the process establishes a peer relation. Aggregation is done when, for practical purposes, there is insignificant difference between the sent and received data on the gossip channel so that both the digital twins on the gossip channel effectively have the same schema. A peer relation is established when the data sent on the gossip channel is essentially the same as the data received on the gossip channel, except for at least one field of the schema which is consistently the same in the sent data, and at least one field of the schema which is consistently the same in the received data but different from the field which is consistently the same in the sent data. An inference is made that the schema which is consistently the same in the sent data represents an identifier and the same is done for the received data. In this way an inference is made that there are two separate digital twins and these separate digital twins have the same behaviour. In reality the two separate digital twins may be two street lights of the same type but in different locations (for example) where the street lights operate in the same manner.

[0057] When two primitive digital twins are aggregated this is done by deleting one of the two primitive digital twins after having redirected the event stream of the deleted primitive digital twin to the remaining primitive digital twin of the two. When two primitive digital twins are found to have a peer relation there is no change to the digital twins themselves, although these two digital twins now have stored information indicating the identity of a peer.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 21
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A computer-implemented method performed by a digital twin at a computing device in a communications network, the method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 21 that recite abstract ideas?

	YES. The following limitations in Claim 21 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

receive at least one stream of event data observed from an environment;

computing, by at least one processor, at least one schema from the stream of event data by repeatedly inferring a structural type of the event data, the schema being a concise representation of the stream of event data and the structural type of the event data being learned over time based on the at least one stream of event data observed from the environment;

participate in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin, wherein the process of participating in the distributed inference comprises receiving information about a plurality of potential digital twins in communication with an edge device;

compute comparisons of the sent and received information; and

aggregate the digital twin and the other digital twin, or establish a relationship between the digital twin and the other digital twin, on the basis of the comparison.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) Receiving data
	(2) An environment
	(3) A processor
	(4) A schema
	(5) Sending information
	(6) A digital twin
	(7) A communications network
	(8) edge device
	(9) An aggregating

	“Receiving data” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving data” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “environment” is a broad term which is described at a high level. Applicant’s Specification recites:

[0065] FIG. 7 is a flow diagram of a method of key relation inference which is optionally carried out as part of the distributed inference process (112 of FIG. 1) such as at operations 508 and/or 512 of FIG. 5 in which checks are made to find correlations. A key is a structural type of a schema together with metadata about the structural type. A key relation is a correspondence between a first structural type of one event data stream and a second structural type of a second event data stream. In an example, a first structural type is string observed in an event data stream from a physical entity such as a traffic signal apparatus; and a second structural type is a string observed in an event data stream from another physical entity. Key relation inference infers that the first and second structural types have a correspondence even though the actual values of the strings are different. The correspondence indicates a semantic relationship between the structural types, such as that they both represent an identifier of a traffic signal apparatus. The relationship is inferred by the key relation inference but the semantic meaning of the relationship remains unknown unless information from an independent source is available such as data about what the physical entities are. Key relation inference is an extremely powerful way of enabling the digital twins to understand relationships between each other. Once these relationships are known the digital twins are better at describing their own behavior since their own behavior is not something that can be considered in isolation and must take into account the influences of other digital twins in the environment. The inferred key relation knowledge enables a digital twin to understand what keys it has in common with other digital twins in its environment. Thus it is possible to find what keys a group of digital twins have in common.

This “environment” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0075] Computing-based device 800 comprises one or more processors 802 which are microprocessors, controllers or any other suitable type of processors for processing computer executable instructions to control the operation of the device in order to receive and process event stream data and gossiped schemas from other digital twins, in order to infer digital twins and relationships between the digital twins. In some examples, for example where a system on a chip architecture is used, the processors 802 include one or more fixed function blocks (also referred to as accelerators) which implement a part of the method of any of FIGs. 3A, 3C, 4A, 4B, 5, 6A to 6D, and 7 in hardware (rather than software or firmware). Platform software comprising an operating system 804 or any other suitable platform software is provided at the computing-based device to enable application software to be executed on the device including a data ingestion component 806 and a schema inference component 808. Data store 810 holds parameter values, event data, inferred structural types, a structural type hierarchy, schemas, inferred key relations, peer relationships and other data.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “schema” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] In various examples there is a computer-implemented method performed by a digital twin at a computing device in a communications network. The method comprises: receiving at least one stream of event data observed from the environment. Computing at least one schema from the stream of event data, the schema being a concise representation of the stream of event data. Participating in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin. Computing comparisons of the sent and received information. Aggregating the digital twin and the other digital twin, or defining a relationship between the digital twin and the other digital twin on the basis of the comparison.

	[0016] The computing device 118 has a component for schema computation 108. This component takes output from the data ingestion component 106, where that output comprises structural types describing the event data streams, and computes a schema of the event data stream. The schema represents the observed data and is computed automatically from the observed data rather than being defined by a human operator. The schema is for interpreting the data in the event data stream and it comprises one or more fields, each field having a structural type and a range of possible values. A schema comprises structural types and metadata about the structural types. A non-exhaustive list of examples of metadata about structural types is: name of string, time range in which the schema was generated, information about how the schema has been used to compute a mapping, a user annotation. Schema computation is described in detail with reference to FIG. 4A and 4B.

	[0050] An example of a schema is now given to aid understanding of the technology and it is understood that this example does not limit the scope of the technology. In this example the schema comprises a sequence of four fields where the first is a latitude key of structural type "range" and having the range 37 to 45. The second is a longitude key of structural type "range" and having the range 30 to 50, the third is an identifier of structural type "string", the fourth is an array with structural type "array" where the first item in the array is of structural type "string", the second item in the array having structural type integer and so on.

This “schema” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “Sending information” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] In various examples there is a computer-implemented method performed by a digital twin at a computing device in a communications network. The method comprises: receiving at least one stream of event data observed from the environment. Computing at least one schema from the stream of event data, the schema being a concise representation of the stream of event data. Participating in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin. Computing comparisons of the sent and received information. Aggregating the digital twin and the other digital twin, or defining a relationship between the digital twin and the other digital twin on the basis of the comparison.

	Further, MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “Sending information” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “digital twin” is a broad term which is described at a high level. Applicant’s Specification recites:

[0001] The present technology is concerned with digital twins which are digital representations of physical objects or processes. Digital twins are used in many application domains including product and process engineering, internet of things, logistics, asset management, and others. The digital twin provides a model of the behavior of the physical object and once such digital representations are available it is possible for automated computing systems to use the digital twins to facilitate management and control of the physical objects.

[0002] Digital twins are often manually created by an operator or expert who is familiar with the physical objects to be represented and understands how the physical objects behave and/or interact with one another. However, it is time consuming and burdensome to form digital twins in this way and difficult to scale the process up for situations where there are huge numbers of digital twins to be formed.

	This “digital twin” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “communications network” is a broad term which is described at a high level. Applicant’s Specification recites:

[0012] The event data 104 is input to a computing device 118 which, in some examples, is an edge device at the edge of the internet or other communications network. Computing device 118 does not have to be an edge device and in some cases is located at the core of a communications network. Note that FIG. 1 shows one computing device 118 although in practice there are many of these. The task of the computing device 118 is to work together with other such computing devices 118 to automatically compute a digital twin, one for each physical entity 100.

[0053] FIG. 5 is a flow diagram of an example of a method of distributed inference. The method of FIG. 5 is performed by a digital twin at a computing device 118 such as an edge computing device or other computing device. The computing device 118 comprises a digital twin which in some examples is a primitive digital twin. The digital twin at the computing device 118 (see FIG. 1) has knowledge about one or more other primitive digital twins 500 in communication with it via a communications network of any type. The knowledge is preconfigured or is obtained from another computing system. At this point the digital twin at the computing device 118 does not know how many physical objects there are and what the relationship is between the physical objects and the potential digital twins. Peer relationships between digital twins are unknown at this point.

	Further, MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “communications network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “edge device” is a broad term which is described at a high level. Applicant’s Specification recites:

[0012] The event data 104 is input to a computing device 118 which, in some examples, is an edge device at the edge of the internet or other communications network. Computing device 118 does not have to be an edge device and in some cases is located at the core of a communications network. Note that FIG. 1 shows one computing device 118 although in practice there are many of these. The task of the computing device 118 is to work together with other such computing devices 118 to automatically compute a digital twin, one for each physical entity 100.

	This “edge device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “aggregating” is a broad term which is described at a high level. Applicant’s Specification recites:

[0056] If a potential correlation is found at check 508 and the correlation is above a first threshold amount but below a second threshold amount, the process proceeds to operation 510. At operation 510 the bandwidth of the gossip channel between the present digital twin and the other primitive digital twin which was selected at operation 502 is increased. The increased bandwidth is used to gossip larger amounts of data so that finer grained data is communicated between the gossip partners of the gossip channel. Once the larger amounts of data are gossiped an assessment of correlation between the data sent and received over the gossip channel is made. The assessment is indicated at check point 512 of FIG. 5. If the assessment finds insufficient evidence for correlation the process returns to operation 500 and repeats. If the assessment finds sufficient evidence for correlation the process either aggregates 514 the present digital twin and the primitive digital twin selected in operation 502 (that is, the digital twins of the gossip channel), or the process establishes a peer relation. Aggregation is done when, for practical purposes, there is insignificant difference between the sent and received data on the gossip channel so that both the digital twins on the gossip channel effectively have the same schema. A peer relation is established when the data sent on the gossip channel is essentially the same as the data received on the gossip channel, except for at least one field of the schema which is consistently the same in the sent data, and at least one field of the schema which is consistently the same in the received data but different from the field which is consistently the same in the sent data. An inference is made that the schema which is consistently the same in the sent data represents an identifier and the same is done for the received data. In this way an inference is made that there are two separate digital twins and these separate digital twins have the same behaviour. In reality the two separate digital twins may be two street lights of the same type but in different locations (for example) where the street lights operate in the same manner.

[0057] When two primitive digital twins are aggregated this is done by deleting one of the two primitive digital twins after having redirected the event stream of the deleted primitive digital twin to the remaining primitive digital twin of the two. When two primitive digital twins are found to have a peer relation there is no change to the digital twins themselves, although these two digital twins now have stored information indicating the identity of a peer.

This “aggregating” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
	(1) Receiving data
	(2) An environment
	(3) A processor
	(4) A schema
	(5) Sending information
	(6) A digital twin
	(7) A communications network
	(8) edge device
	(9) An aggregating

	“Receiving data” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “environment” is a broad term which is described at a high level. Applicant’s Specification recites:

[0065] FIG. 7 is a flow diagram of a method of key relation inference which is optionally carried out as part of the distributed inference process (112 of FIG. 1) such as at operations 508 and/or 512 of FIG. 5 in which checks are made to find correlations. A key is a structural type of a schema together with metadata about the structural type. A key relation is a correspondence between a first structural type of one event data stream and a second structural type of a second event data stream. In an example, a first structural type is string observed in an event data stream from a physical entity such as a traffic signal apparatus; and a second structural type is a string observed in an event data stream from another physical entity. Key relation inference infers that the first and second structural types have a correspondence even though the actual values of the strings are different. The correspondence indicates a semantic relationship between the structural types, such as that they both represent an identifier of a traffic signal apparatus. The relationship is inferred by the key relation inference but the semantic meaning of the relationship remains unknown unless information from an independent source is available such as data about what the physical entities are. Key relation inference is an extremely powerful way of enabling the digital twins to understand relationships between each other. Once these relationships are known the digital twins are better at describing their own behavior since their own behavior is not something that can be considered in isolation and must take into account the influences of other digital twins in the environment. The inferred key relation knowledge enables a digital twin to understand what keys it has in common with other digital twins in its environment. Thus it is possible to find what keys a group of digital twins have in common.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0075] Computing-based device 800 comprises one or more processors 802 which are microprocessors, controllers or any other suitable type of processors for processing computer executable instructions to control the operation of the device in order to receive and process event stream data and gossiped schemas from other digital twins, in order to infer digital twins and relationships between the digital twins. In some examples, for example where a system on a chip architecture is used, the processors 802 include one or more fixed function blocks (also referred to as accelerators) which implement a part of the method of any of FIGs. 3A, 3C, 4A, 4B, 5, 6A to 6D, and 7 in hardware (rather than software or firmware). Platform software comprising an operating system 804 or any other suitable platform software is provided at the computing-based device to enable application software to be executed on the device including a data ingestion component 806 and a schema inference component 808. Data store 810 holds parameter values, event data, inferred structural types, a structural type hierarchy, schemas, inferred key relations, peer relationships and other data.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “schema” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] In various examples there is a computer-implemented method performed by a digital twin at a computing device in a communications network. The method comprises: receiving at least one stream of event data observed from the environment. Computing at least one schema from the stream of event data, the schema being a concise representation of the stream of event data. Participating in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin. Computing comparisons of the sent and received information. Aggregating the digital twin and the other digital twin, or defining a relationship between the digital twin and the other digital twin on the basis of the comparison.

	[0016] The computing device 118 has a component for schema computation 108. This component takes output from the data ingestion component 106, where that output comprises structural types describing the event data streams, and computes a schema of the event data stream. The schema represents the observed data and is computed automatically from the observed data rather than being defined by a human operator. The schema is for interpreting the data in the event data stream and it comprises one or more fields, each field having a structural type and a range of possible values. A schema comprises structural types and metadata about the structural types. A non-exhaustive list of examples of metadata about structural types is: name of string, time range in which the schema was generated, information about how the schema has been used to compute a mapping, a user annotation. Schema computation is described in detail with reference to FIG. 4A and 4B.

	[0050] An example of a schema is now given to aid understanding of the technology and it is understood that this example does not limit the scope of the technology. In this example the schema comprises a sequence of four fields where the first is a latitude key of structural type "range" and having the range 37 to 45. The second is a longitude key of structural type "range" and having the range 30 to 50, the third is an identifier of structural type "string", the fourth is an array with structural type "array" where the first item in the array is of structural type "string", the second item in the array having structural type integer and so on.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “Sending information” is a broad term which is described at a high level. Applicant’s Specification recites:

[0005] In various examples there is a computer-implemented method performed by a digital twin at a computing device in a communications network. The method comprises: receiving at least one stream of event data observed from the environment. Computing at least one schema from the stream of event data, the schema being a concise representation of the stream of event data. Participating in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin. Computing comparisons of the sent and received information. Aggregating the digital twin and the other digital twin, or defining a relationship between the digital twin and the other digital twin on the basis of the comparison.

	Further, MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “digital twin” is a broad term which is described at a high level. Applicant’s Specification recites:

[0001] The present technology is concerned with digital twins which are digital representations of physical objects or processes. Digital twins are used in many application domains including product and process engineering, internet of things, logistics, asset management, and others. The digital twin provides a model of the behavior of the physical object and once such digital representations are available it is possible for automated computing systems to use the digital twins to facilitate management and control of the physical objects.

[0002] Digital twins are often manually created by an operator or expert who is familiar with the physical objects to be represented and understands how the physical objects behave and/or interact with one another. However, it is time consuming and burdensome to form digital twins in this way and difficult to scale the process up for situations where there are huge numbers of digital twins to be formed.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “communications network” is a broad term which is described at a high level. Applicant’s Specification recites:

[0012] The event data 104 is input to a computing device 118 which, in some examples, is an edge device at the edge of the internet or other communications network. Computing device 118 does not have to be an edge device and in some cases is located at the core of a communications network. Note that FIG. 1 shows one computing device 118 although in practice there are many of these. The task of the computing device 118 is to work together with other such computing devices 118 to automatically compute a digital twin, one for each physical entity 100.

[0053] FIG. 5 is a flow diagram of an example of a method of distributed inference. The method of FIG. 5 is performed by a digital twin at a computing device 118 such as an edge computing device or other computing device. The computing device 118 comprises a digital twin which in some examples is a primitive digital twin. The digital twin at the computing device 118 (see FIG. 1) has knowledge about one or more other primitive digital twins 500 in communication with it via a communications network of any type. The knowledge is preconfigured or is obtained from another computing system. At this point the digital twin at the computing device 118 does not know how many physical objects there are and what the relationship is between the physical objects and the potential digital twins. Peer relationships between digital twins are unknown at this point.

	Further, MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “edge device” is a broad term which is described at a high level. Applicant’s Specification recites:

[0012] The event data 104 is input to a computing device 118 which, in some examples, is an edge device at the edge of the internet or other communications network. Computing device 118 does not have to be an edge device and in some cases is located at the core of a communications network. Note that FIG. 1 shows one computing device 118 although in practice there are many of these. The task of the computing device 118 is to work together with other such computing devices 118 to automatically compute a digital twin, one for each physical entity 100.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “aggregating” is a broad term which is described at a high level. Applicant’s Specification recites:

[0056] If a potential correlation is found at check 508 and the correlation is above a first threshold amount but below a second threshold amount, the process proceeds to operation 510. At operation 510 the bandwidth of the gossip channel between the present digital twin and the other primitive digital twin which was selected at operation 502 is increased. The increased bandwidth is used to gossip larger amounts of data so that finer grained data is communicated between the gossip partners of the gossip channel. Once the larger amounts of data are gossiped an assessment of correlation between the data sent and received over the gossip channel is made. The assessment is indicated at check point 512 of FIG. 5. If the assessment finds insufficient evidence for correlation the process returns to operation 500 and repeats. If the assessment finds sufficient evidence for correlation the process either aggregates 514 the present digital twin and the primitive digital twin selected in operation 502 (that is, the digital twins of the gossip channel), or the process establishes a peer relation. Aggregation is done when, for practical purposes, there is insignificant difference between the sent and received data on the gossip channel so that both the digital twins on the gossip channel effectively have the same schema. A peer relation is established when the data sent on the gossip channel is essentially the same as the data received on the gossip channel, except for at least one field of the schema which is consistently the same in the sent data, and at least one field of the schema which is consistently the same in the received data but different from the field which is consistently the same in the sent data. An inference is made that the schema which is consistently the same in the sent data represents an identifier and the same is done for the received data. In this way an inference is made that there are two separate digital twins and these separate digital twins have the same behaviour. In reality the two separate digital twins may be two street lights of the same type but in different locations (for example) where the street lights operate in the same manner.

[0057] When two primitive digital twins are aggregated this is done by deleting one of the two primitive digital twins after having redirected the event stream of the deleted primitive digital twin to the remaining primitive digital twin of the two. When two primitive digital twins are found to have a peer relation there is no change to the digital twins themselves, although these two digital twins now have stored information indicating the identity of a peer.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 21 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.


Response to Arguments
	Applicant's arguments filed 01 AUG 2022 have been fully considered but they are not persuasive.

Argument 1
Applicant respectfully disagrees with the Examiner’s rejection. As an example, the Applicant submits that the following operations in claim 1 (before the amendments provided above) cannot be performed as part of a mental process:

computing, by at least one processor, at least one schema from the stream of event data, the schema being a concise representation of the stream of event data, wherein computing the schema comprises repeatedly inferring a structural type of the event data, as instances of the event data are received, by computing a literal type of an instance of the event data and computing a least upper bound between the literal type and a current value of the inferred structural type, and setting the inferred structural type to be the result of the least upper bound computation;

participating in a distributed inference process by sending information about the schema or the received event stream to at least one other digital twin in the communications network and receiving information about schemas or received event streams from the other digital twin;

computing comparisons of the sent and received information; and

aggregating the digital twin and the other digital twin, or defining a relationship between the digital twin and the other digital twin, on the basis of the comparison.

	Note that Applicant includes the well understood, routine, and conventional “additional elements” in his argument in order to say that the claim cannot be performed in the mind. Remove those “additional elements”, as done in the rejection and one can easily see the abstract ideas that can be performed in the mind. The claimed “…computing, by at least one processor…” is one such additional element shown in Applicant’s Specification to be well understood, routine, and conventional.

	For example, stream event data could be a song input. Schema could be lyrics. Inferring structural type could be a determination whether the music one is listening to is good or bad on a 10-point scale. A “literal type” is simply a number. So-called digital twins are simply AI algorithms that model a thing in the real world. Such a thing can easily be done using mental models of the world.
	Applicant’s claims are replete with abstractions at the level of each limitation and on the whole. The claims are devoid of eligible matter.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
Nevertheless, Applicant amends the claims based on the interview with Examiner Starks. The amended claims are not merely directed to a mental process at least because the amended claims recite computation of a schema which includes a learning aspect and a distributed inference process useable to make comparisons.

Applicant respectfully submits that the claims are patentable under § 101 because the claims are not directed to an abstract idea at least in light of the Enfish, LLC v. Microsoft Corp. decision and the McRo, Inc. v. Bandai Namco Games America Ine. decision.

The Federal Circuit’s decision in Enfish, LLC vy. Microsoft Corporation highlights the patent-eligible subject matter of the pending claims in this application. In Enfish, the Federal Circuit found that the two-stage Mayo/Alice inquiry “plainly contemplates that the first step of the inquiry is a meaningful one, i.e., that a substantial class of claims are not directed to a patent- ineligible concept.” 2016 WL 2756255, at *4 (Fed. Cir. May 12, 2016). “The ‘directed to’ inquiry, therefore, cannot simply ask whether the claims involve a patent-ineligible concept, because essentially every routinely patent-eligible claim involving physical products and actions involves a law of nature and/or natural phenomenon — after all, they take place in the physical world.” Jd. “Rather, the ‘directed to’ inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether ‘their character as a whole is directed to excluded subject matter.” Jd.

The Federal Circuit went on to state that “[w]Je do not read Alice to broadly hold that all improvements in computer-related technology are inherently abstract and, therefore, must be considered at step two.” Enfish, 2016 WL 2756255, at *4. “Nor do we think that claims directed to software, as opposed to hardware, are inherently abstract and therefore only properly analyzed at the second step of the Alice analysis.” /d. “Software can make non-abstract improvements to computer technology just as hardware improvements can, and sometimes the improvements can be accomplished through either route.” /d. “Much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes.” J/d., at *8. When determining whether software is patent-eligible, the Federal Circuit cautioned that describing the claims at an improper level of abstraction would unduly find otherwise patent-eligible claims ineligible. /d., at *6 (“describing the claims at such a high level of abstraction and untethered from the language of the claims all but ensures that the exceptions to § 101 swallow the rule”).

Similarly, Applicant submits that here the Examiner has also described the claims here at too high level of abstraction. More specifically, the Examiner amounts the claimed features to a mere mental process and seems to evaluate individual words (many of them) in the claims without considering a claim as a whole. This is an oversimplification of the claimed features as the operations directed to computation of a schema which includes a learning aspect and a distributed inference process useable to make comparisons cannot be performed, as specifically captured in the independent claims, cannot be performed in the mind (with emphasis).

Consequently, the pending claims are directed to techniques implemented to provide a technical solution to a problem in the industry related to identifying relationships between digital twins (see at least paragraph [0065] of Applicant’s Specification).

	So-called digital twins are simply AI algorithms that model a thing in the real world. Such a thing can easily be done using mental models of the world. The amended claims continue to claim abstractions.
	Applicant’s claims are replete with abstractions at the level of each limitation and on the whole. The claims are devoid of eligible matter.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
Moreover, Applicant submits that the pending claims draw parallels to McRo. The decision of the Federal Circuit in McRo holds, “We . . . look to whether the claims . . . focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.” McRo at 23, citing Enfish at 1336 and Rapid Litig. Mgmt. Lid. v. CellzDirect, Inc., No. 2015-1570, 2016 WL 3606624, at *4 (Fed. Cir. July 5, 2016) (emphasis added). M/cRo also concludes that data processing claims can be eligible even if they produce information rather than a physical product or result. “While the result may not be tangible, there is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable.” /d. at 25, citing Mayo, 132 S.Ct. at 1301. Similarly, the claims of this application are directed to an improved way of identifying relationships between digital twins (see at least paragraph [0065] of Applicant’s Specification).

Accordingly, Applicant submits that the pending claims are not directed to an abstract idea. Consequently, Applicant respectfully requests that the Examiner remove the § 101 rejection of the pending claims.

	The pending claims present no practical application and none in particular are argued.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 4
Applicant further asserts that the claims recite unconventional actions not previously known in the industry, and therefore, the claims include elements that amount to significantly more (particularly in light of the amendments provided herein). Moreover, the Examiner has not provided evidence to support a conclusion that a claimed element, or a combination of claimed elements, is well-understood, routine, or conventional. The Examiner actually supports this assertion by Applicant because the Examiner does not provide an art rejection of the pending claims. Applicant further notes that the Examiner previously indicated the claims to be allowable in the Office Action dated September 2, 2021.

The Berkheimer memorandum issued by the USPTO on April 19, 2018 requires Examiners to provide a “factual determination” to support a conclusion that a claimed element, or a combination of claimed elements, is “well-understood, routine, conventional activity.” Berkheimer memorandum, Section I, second paragraph. The Examiner has failed to provide any factual determination to support a conclusion that the amended independent claims include features that are well-understood, routine, or conventional.

Therefore, assuming, arguendo, that the claims are directed to an abstract idea, the claims are not directed to an unpatentable abstract idea, at least because the claims provide unconventional improvements in the industry. As a result, Applicant submits that the claims recite statutory subject matter pursuant to § 101. Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of the pending claims under § 101.

	Examiner did present Berkheimer evidence in the form of quotations from Applicant’s Specification.
	Applicant’s argument is unpersuasive.
	The rejections stand.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
05 SEP 2022